Exhibit 10(g)

AMENDMENT

AMENDMENT, dated as of August 17, 2006 (this “Amendment”), to the Amended and
Restated Credit Agreement, dated as of December 23, 2005 (as amended from time
to time prior to the date hereof, the “Credit Agreement”), among CHURCH & DWIGHT
CO., INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”), THE BANK OF NOVA SCOTIA, BANK OF AMERICA, N.A. and
NATIONAL CITY BANK, each as a documentation agent (in such capacity, the
“Documentation Agents”), CITICORP NORTH AMERICA, INC., as syndication agent (in
such capacity, the “Syndication Agent”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, in connection with the Orange Glo Acquisition (as defined below), the
Borrower intends to borrow Additional Tranche A Term Loans of $250,000,000 (the
“2006 Additional Tranche A Term Loans”) as contemplated by Section 2.23 of the
Credit Agreement;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as more fully set forth herein; and

WHEREAS, the Lenders are willing to agree to such amendments on the terms and
subject to the conditions contained in this Amendment.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2. Amendments to Section 1.1. (a) Section 1.1 of the Credit Agreement is
hereby amended by adding the following defined terms in their proper
alphabetical order:

“Orange Glo Acquisition”: the acquisition of the business of Orange Glo
International, Inc.



--------------------------------------------------------------------------------

(b) The defined term “Consolidated EBITDA” contained in Section 1.1 of the
Credit Agreement is hereby amended by (i) deleting the word “and” appearing
before clause (viii) of such defined term and replacing such word with a comma
and (ii) adding the following after the end of such clause (viii):

and (ix) except for the purposes of determining the Applicable Margin, for any
fiscal quarter including or following the Orange Glo Acquisition and until
September 30, 2007, pro forma synergies realized by September 30, 2007 by the
Borrower as a result of the Orange Glo Acquisition so long as such synergies are
factually supportable and are certified by the chief financial officer with
summary supporting calculations.

SECTION 3. Amendment to Section 2.23. (a) Section 2.23(a) of the Credit
Agreement is hereby amended by (i) deleting the amount “$250,000,000” and
replacing such amount with the amount “$500,000,000” and (ii) adding the
following parenthetical after the amount “$500,000,000”:

(including the 2006 Additional Tranche A Term Loans, as defined in the Amendment
dated as of August 17, 2006 to this Agreement).

(b) Section 2.23(a) of the Credit Agreement is hereby further amended by adding
the following sentence at the end of such Section 2.23(a):

The Additional Tranche A Term Loans (other than the 2006 Additional Tranche A
Term Loans) cannot mature prior to the maturity of the 2006 Additional Tranche A
Term Loans and the average life of the Additional Tranche A Term Loans (other
than the 2006 Additional Tranche A Term Loans) cannot be shorter than that of
the 2006 Additional Tranche A Term Loans.

SECTION 4. Amendment to Section 6.2. Section 6.2 of the Credit Agreement is
hereby amended by adding the words “pursuant to Section 7.1” after the words
“Event of Default” in clause (i) of paragraph (a) of such Section 6.2.

SECTION 5. Amendment to Section 7.1. Section 7.1 of the Credit Agreement is
hereby amended by replacing the table therein in its entirety with the
following:

 

Fiscal Quarter

  

Consolidated Leverage Ratio

3/31/06

6/30/06

9/30/06

12/31/06

3/31/07

6/30/07

9/30/07

12/31/07

3/31/08

6/30/08

9/30/08

12/31/08

3/31/09

6/30/09

9/30/09

12/31/09

3/31/10

6/30/10

9/30/10

12/31/10

3/31/11

6/30/11

9/30/11

12/31/11

3/31/12

6/30/12

  

4.25 to 1.00

4.00 to 1.00

4.00 to 1.00

4.00 to 1.00

4.00 to 1.00

3.75 to 1.00

3.75 to 1.00

3.75 to 1.00

3.75 to 1.00

3.50 to 1.00

3.50 to 1.00

3.50 to 1.00

3.50 to 1.00

3.25 to 1.00

3.25 to 1.00

3.25 to 1.00

3.25 to 1.00

3.00 to 1.00

3.00 to 1.00

3.00 to 1.00

3.00 to 1.00

3.00 to 1.00

3.00 to 1.00

3.00 to 1.00

3.00 to 1.00

3.00 to 1.00



--------------------------------------------------------------------------------

SECTION 6. Amendment to Section 7.2(g). Section 7.2(g) of the Credit Agreement
is hereby amended by deleting the amount “$125,000,000” and replacing such
amount with amount “$150,000,000.”

SECTION 7. 2006 Additional Tranche A Term Loans. The parties hereto acknowledge
and agree that the terms of the 2006 Additional Tranche A Term Loans are as
follows:

(a) Maturity Date: August 31, 2012.

(b) Repayment of 2006 Additional Tranche A Term Loans: the 2006 Tranche A Term
Loans shall mature in 24 consecutive quarterly installments as set forth below:

 

Installment

  

Principal Amount

December 31, 2006

   $3,125,000

March 31, 2007

   $3,125,000

June 30, 2007

   $3,125,000

September 30, 2007

   $3,125,000

December 31, 2007

   $3,125,000

March 31, 2008

   $3,125,000

June 30, 2008

   $3,125,000

September 30, 2008

   $3,125,000

December 31, 2008

   $3,125,000

March 31, 2009

   $3,125,000

June 30, 2009

   $3,125,000

September 30, 2009

   $3,125,000

December 31, 2009

   $3,125,000

March 31, 2010

   $3,125,000

June 30, 2010

   $3,125,000

September 30, 2010

   $3,125,000

December 31, 2010

   $15,625,000

March 31, 2011

   $15,625,000

June 30, 2011

   $15,625,000

September 30, 2011

   $15,625,000

December 31, 2011

   $34,375,000

March 31, 2012

   $34,375,000

June 30, 2012

   $34,375,000

August 31, 2012

   $34,375,000



--------------------------------------------------------------------------------

(c) Interest: the Applicable Margin for the 2006 Additional Tranche A Term Loans
shall be the same as the Applicable Margin for the Tranche A Term Loans and
interest thereon shall be payable on the same basis; provided that until the
first Adjustment Date after the Effective Date (as defined below), Level II (as
set forth in the Pricing Grid) will apply.

(d) Mandatory Prepayments: the 2006 Additional Tranche A Term Loans shall share
ratably in all mandatory prepayments with the Tranche A Term Loans.

(e) Other provisions of the Credit Agreement shall apply to the 2006 Additional
Tranche A Term Loans to the same extent as they apply to the Tranche A Term
Loans.

SECTION 8. Consent to Amendment to Guarantee and Collateral Agreement. The
Lenders parties hereto consent to, and authorize, the execution and delivery of
an amendment to the Guarantee and Collateral Agreement dated as of December 23,
2005 between the Borrower, certain of its Subsidiaries and the Administrative
Agent (the “Guarantee and Collateral Agreement”) that (i) adds thereto a
definition of the term Specified Cash Management Agreement as set forth below
and (ii) includes obligations of the Borrower in respect of any such Specified
Cash Management Agreement within the definition of Borrower Obligations therein,
in order to provide that any such obligations be included on a ratable basis
within the obligations guaranteed and secured under the Guarantee and Collateral
Agreement.

“Specified Cash Management Agreement” shall mean any agreement providing for
treasury, depositary or cash management services, including in connection with
any automated clearing house transfers of funds, purchase cards arrangements or
any similar transactions between the Borrower or any Guarantor and any Lender or
affiliate thereof.

SECTION 9. Conditions to Effectiveness. This Amendment shall become effective
upon the date (the “Effective Date”) upon satisfaction of the following
conditions precedent:

(a) each Loan Party shall have executed and delivered this Amendment;

(b) each existing Loan Party, other than the Borrower, shall have executed and
delivered an Acknowledgment and Consent, in the form set forth at the end of
this Amendment (such Acknowledgements and Consents, together with this
Amendment, the “Amendment Documents”);



--------------------------------------------------------------------------------

(c) the Administrative Agent shall have received written consents to the
execution of this Amendment from Lenders constituting the Required Lenders;

(d) the Orange Glo Acquisition shall be consummated in accordance with its terms
and with applicable law and no provision of the acquisition agreement and
related documentation shall have been waived, amended, supplemented or otherwise
modified in any respect materially adverse to the Borrower or the Lenders;

(e) all government and third party approvals necessary in connection with the
Acquisition, the financing thereof and the continuing operations of the Borrower
shall have been obtained on terms reasonably satisfactory to the Administrative
Agent;

(f) the Lenders, the Administrative Agent and the Arrangers shall have received
all fees required to be paid, and all expenses for which invoices have been
presented, on or before the Effective Date; and

(g) the 2006 Additional Tranche A Term Loans shall have been borrowed and all
requirements relating thereto in Section 2.23 of the Credit Agreement shall have
been fulfilled.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 10. Post-Effectiveness Covenants. Not later than 30 days following the
Effective Date,

(a) each new domestic Subsidiary of the Borrower resulting from the Orange Glo
Acquisition or formed in connection therewith that is required to become a Loan
Party shall execute and deliver an Assumption Agreement to the Guarantee and
Collateral Agreement and the Administrative Agent shall receive all documents,
instruments and filings reasonably requested by the Administrative Agent and
consistent with the existing Security Documents (the “Assumption Agreement
Documents”) and

(b) the Administrative Agent shall receive (i) the certificates representing the
shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement as a result of the Orange Glo Acquisition, together with an undated
stock power (or other equivalent document) for each such certificate executed in
blank by a duly authorized officer of the pledgor thereof (limited in the case
of foreign Subsidiaries to 65% of the Capital Stock of foreign Subsidiaries) and
(ii) each promissory note (if any) pledged to the Administrative Agent pursuant
to the Guarantee and Collateral Agreement as a result of the Orange Glo
Acquisition, endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

SECTION 11. Representations and Warranties.

(a) In order to induce the Administrative Agent and the Lenders to enter into
this Amendment, each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Lenders that, after giving effect to this
Amendment, the representations and warranties of such entity made in the Loan
Documents are true and correct in all material



--------------------------------------------------------------------------------

respects on and as of the Effective Date (after giving effect hereto) as if made
on and as of the Effective Date (except where such representations and
warranties expressly relate to an earlier date in which case such
representations and warranties were true and correct in all material respects as
of such earlier date); provided that all references to the “Credit Agreement” in
any Loan Document shall be and are deemed to mean the Credit Agreement as
amended hereby. Except as could not reasonably be expected to have a Material
Adverse Effect, no consent or authorization of, approval by, notice to, filing
with or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the execution and delivery of the
Amendment Documents or with the performance, validity or enforceability of the
Loan Documents, as amended by the Amendment Documents.

(b) Each of the Loan Parties hereby represents and warrants that: as of the date
hereof it has all necessary corporate power and authority to execute and deliver
the Amendment Documents; the execution and delivery by such party of the
Amendment Documents have been duly authorized by all necessary corporate action
on its part; and the Amendment Documents have been duly executed and delivered
by such party and constitute such party’s legal, valid and binding obligation,
enforceable in accordance with its terms.

SECTION 12. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute an amendment or waiver of or consent to any provision of the Credit
Agreement not expressly referred to herein and shall not be construed as an
amendment, waiver or consent to any action on the part of the Borrower that
would require an amendment, waiver or consent of the Administrative Agent or the
Lenders except as expressly stated herein. Except as expressly amended hereby,
the provisions of the Credit Agreement are and shall remain in full force and
effect in accordance with its terms.

SECTION 13. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

SECTION 14. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

CHURCH & DWIGHT CO., INC. By:   /s/ Zvi Eiref   Name:   Zvi Eiref   Title:  

Vice President/

Chief Financial Officer

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Thomas T. Hou   Name:   Thomas T. Hou   Title:   Vice President

AIB DEBT MANAGEMENT LIMITED,

as Lender

By:   /s/ Roisin O’Connell   Name:   Roisin O’Connell   Title:  

Vice President

Investment Advisor to

AIB Debt Management, Limited

By:   /s/ Gregory J. Wiske   Name:   Gregory J. Wiske   Title:  

Vice President

Investment Advisor to

AIB Debt Management, Limited

ALLIED IRISH BANKS P.L.C.,

as Lender

By:   /s/ Roisin O’Connell   Name:   Roisin O’Connell   Title:   Vice President
By:   /s/ Gregory J. Wiske   Name:   Gregory J. Wiske   Title:   Vice President



--------------------------------------------------------------------------------

ANTARES CAPITAL CORPORATION,

as Lender

By:   /s/ Amanda J. van Heyst   Name:   Amanda J. van Heyst   Title:   Duly
Authorized Signatory

BANK OF AMERICA, N.A.,

as Lender

By:   /s/ Michael Strigel   Name:   Michael Strigel   Title:   Vice President

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY

(f/k/a Bank of Tokyo-Mitsubishi Trust Company),

as Lender

By:   /s/ Mary Coseo   Name:   Mary Coseo   Title:   Assistant Vice President

CITICORP NORTH AMERICA, INC.,

as Syndication Agent

By:   /s/ James M. Buchanan   Name:   James M. Buchanan   Title:   Vice
President

COLLEGE STREET INVESTORS,

as Lender

By:   /s/ Lisa S. Schmitt   Name:   Lisa S. Schmitt   Title:   Vice President

CREDIT INDUSTRIEL ET COMMERCIAL,

as Lender

By:   /s/ Brian O’Leary   Name:   Brian O’Leary   Title:   Vice President



--------------------------------------------------------------------------------

By:   /s/ Anthony Rock   Name:   Anthony Rock   Title:   Vice President

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN

as Lender

By:   /s/ Richard W. Wilbert   Name:   Richard W. Wilbert   Title:   Vice
President By:   /s/ James Kyprios   Name:   James Kyprios   Title:   Vice
President

ERSTE BANK,

as Lender

By:   /s/ Paul Judicke   Name:   Paul Judicke   Title:   Director By:   /s/
Bryan Lynch   Name:   Bryan Lynch   Title:   First Vice President

FORTIS CAPITAL CORP.,

as Lender

By:   /s/ Clay Jackson   Name:   Clay Jackson   Title:   Managing Director By:  
/s/ Egens M. Van Iterson Scholten   Name:   Egens M. Van Iterson Scholten  
Title:   Vice President

GENERAL ELECTRICAL CAPITAL CORPORATION,

as Lender

By:   /s/ Amanda J. van Heyst   Name:   Amanda J. van Heyst   Title:   Duly
Authorized Signatory



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as Lender

By:   /s/ Michael V. Grande   Name:   Michael V. Grande   Title:   Vice
President

ISRAEL DISCOUNT BANK OF NEW YORK,

as Lender

By:   /s/ Patrick Doran   Name:   Patrick Doran   Title:   Assistant Vice
President By:   /s/ Ronald Bongiovanni   Name:   Ronald Bongiovanni   Title:  
Senior Vice President

KBC BANK N.V.,

as Lender

By:   /s/ Robert M. Surdam, Jr.   Name:   Robert M. Surdam, Jr.   Title:   Vice
President By:   /s/ Robert Snauffer   Name:   Robert Snauffer   Title:   First
Vice President

LASALLE BANK, NATIONAL ASSOCIATION,

as Lender

By:   /s/ Richard F. Neuman   Name:   Richard F. Neuman   Title:   Senior Vice
President

METLIFE BANK, N.A.,

as Lender

By:   /s/ James R. Dingler   Name:   James R. Dingler   Title:   Director



--------------------------------------------------------------------------------

NATIONAL CITY BANK,

as Lender

By:   /s/ Anne Marie F. Hughes   Name:   Anne Marie F. Hughes   Title:   Senior
Vice President

NORTH FORK BUSINESS CAPITAL CORPORATION,

as Lender

By:   /s/ Ron Walker   Name:   Ron Walker   Title:   Vice President

PEOPLE’S BANK,

as Lender

By:   /s/ Francis J. McGinn   Name:   Francis J. McGinn   Title:   Vice
President

PNC BANK, NATIONAL ASSOCIATION,

as Lender

By:   /s/ Michael Nardo   Name:   Michael Nardo   Title:   Senior Vice President

SCOTIABANC INC.,

as Lender

By:   /s/ William E. Zarrett   Name:   William E. Zarrett   Title:   Managing
Director

SUNTRUST BANK,

as Lender

By:   /s/ Heidi M. Khambatta   Name:   Heidi M. Khambatta   Title:   Director



--------------------------------------------------------------------------------

THE SUMITOMO TRUST AND BANKING CO., LTD.,

as Lender

By:   /s/ Elizabeth A. Quirk   Name:     Elizabeth A. Quirk   Title:     Vice
President

THE BANK OF NEW YORK,

as Lender

By:   /s/ David S. Csatari   Name:     David S. Csatari   Title:     Vice
President

UNION BANK OF CALIFORNIA, N.A.,

as Lender

By:   /s/ Marissa Petri   Name:     Marissa Petri   Title:     Officer

WACHOVIA BANK, NATIONAL

ASSOCIATION,

as Lender

By:   /s/ Susan T. Gallagher   Name:     Susan T. Gallagher   Title:     Vice
President

WEBSTER BANK, NATIONAL ASSOCIATION,

as Lender

By:   /s/ John Gilsenan   Name:     John Gilsenan   Title:     Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

Reference is made to the Credit Agreement described in the foregoing Amendment
(the “Credit Agreement”; terms defined in the Credit Agreement being used in
this Acknowledgement and Consent with the meanings given to such terms in the
Credit Agreement). Each of the undersigned parties to the Guarantee and
Collateral Agreement and/or one or more other Security Documents, in each case
as amended, supplemented or otherwise modified from time to time, hereby
(a) consents to the foregoing Amendment and the transactions contemplated
thereby and (b) acknowledges and agrees that the guarantees and grants of
security interests contained in the Guarantee and Collateral Agreement and other
Security Documents are, and shall remain, in full force and effect after giving
effect to the foregoing Amendment and all prior modifications to the Credit
Agreement.

 

CHURCH & DWIGHT COMPANY,

as a Subsidiary Guarantor

   

CHURCH & DWIGHT VIRGINIA CO.,

as a Subsidiary Guarantor

By:   /s/ Zvi Eiref     By:   /s/ Larry Green   Name:   Zvi Eiref       Name:  
Larry Green   Title:   Vice President       Title:   Vice President

C & D CHEMICAL PRODUCTS, INC.,

as a Subsidiary Guarantor

   

DEWITT INTERNATIONAL CORPORATION

as a Subsidiary Guarantor

By:   /s/ Zvi Eiref     By:   /s/ Zvi Eiref   Name:   Zvi Eiref       Name:  
Zvi Eiref   Title:   Vice President       Title:   Vice President

ARMKEL DIAGNOSTICS, LLC

as a Subsidiary Guarantor

   

ARMKEL DROPS, LLC

as a Subsidiary Guarantor

By:   CHURCH & DWIGHT CO., INC.     By:   CHURCH DWIGHT CO., INC. Title: Sole
Member     Title: Sole Member By:   /s/ Zvi Eiref     By:   /s/ Zvi Eiref  
Name:   Zvi Eiref       Name:   Zvi Eiref   Title:   Vice President       Title:
  Vice President



--------------------------------------------------------------------------------

ARMKEL PRODUCTS, LLC

as a Subsidiary Guarantor

   

ARMKEL FINANCE, INC.

as a Subsidiary Guarantor

By: CHURCH & DWIGHT CO., INC.     By:   /s/ Zvi Eiref Title: Sole Member      
Name: Zvi Eiref         Title: Vice President By:   /s/ Zvi Eiref          
Name: Zvi Eiref             Title: Vice President          

ARMKEL CONDOMS, LLC

as a Subsidiary Guarantor

   

ARMKEL CRANBURY,LLC

as a Subsidiary Guarantor

By: CHURCH & DWIGHT CO., INC.     By:   CHURCH & DWIGHT CO., INC. Title: Sole
Member     Title: Sole Member By:   /s/ Zvi Eiref     By:   /s/ Zvi Eiref  
Name:     Zvi Eiref       Name:     Zvi Eiref   Title:     Vice President      
Title:     Vice President

ARMKEL DENTURES, LLC

as a Subsidiary Guarantor

   

ARMKEL DELIPATORIES, LLC

as a Subsidiary Guarantor

By: CHURCH DWIGHT CO., INC.     By:   CHURCH & DWIGHT CO., INC. Title: Sole
Member     Title: Sole Member By:   /s/ Zvi Eiref     By:   /s/ Zvi Eiref  
Name:     Zvi Eiref       Name:     Zvi Eiref   Title:     Vice President      
Title:     Vice President C & D CHEMICAL PRODUCTS, INC.       By:   /s/ Zvi
Eiref       Name:   Zvi Eiref           Title:   Vice President          